 



Exhibit 10.2
RESTRICTED STOCK UNIT TERMS
FOR ANNUAL GRANT
UNDER THE MERCK & CO., INC. 2007 INCENTIVE STOCK PLAN



These Restricted Stock Unit Terms apply to the 2008 Annual
Restricted Stock Unit Grant. They may be amended by the
Merck Compensation and Benefits Committee of the Board of
Directors as permitted by the ISP.
This is a summary of the terms applicable to the Restricted Stock Unit
(RSU) Award specified on this document. Different terms may apply to any prior
or future RSU Awards.
I. GENERAL INFORMATION
A. Restricted Period. The Restricted Period is the period during which this RSU
Award is restricted and subject to forfeiture. The Restricted Period begins on
the Grant Date and ends on the earlier of (a) the third anniversary of the Grant
Date and (b) a Change in Control, as such term is defined Change in Control
Separation Benefits Plan. If RSUs are considered “deferred compensation” subject
to the American Jobs Creation Act of 2004 (the “AJCA”), the definition of Change
in Control will be modified to the extent necessary to comply with the AJCA.
B. Dividend Equivalents. During the Restricted Period, dividend equivalents will
be paid to the holder (“you”) around the same time dividends, if any, are paid
by the Company on Merck Common Stock. Any payment of dividend equivalents will
be reduced to the extent necessary for the Company to satisfy any tax or other
withholding obligations. No voting rights apply to this RSU Award.
C. Distribution. Upon the expiration of the Restricted Period if you are then
employed, you will be entitled to receive a number of shares of Merck common
stock equal to the number of RSUs that have become unrestricted. Prior to
distribution, you must deliver to the Company an amount the Company determines
to be sufficient to satisfy any amount required to be withheld, including
applicable taxes. The Company may, in its sole discretion, withhold from the RSU
Award distribution a number of shares to pay applicable withholding (including
taxes).
D. 409A Compliance. Anything to the contrary notwithstanding, no distribution of
RSUs may be made unless in compliance with Section 409A of the Internal Revenue
Code or any successor thereto. Specifically, distributions made due to a
separation from service (as defined in Section 409A) to a “Specified Employee”
as defined in Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, to the
extent required by Section 409A of the Code will not be made until
administratively feasible following the first day of the sixth month following
the separation from service, in the same form as they would have been made had
this restriction not applied; provided further, that dividend equivalents that
otherwise would have been paid will be paid during the period during which
distribution is suspended.
II. TERMINATION OF EMPLOYMENT
If your employment with the Company is terminated during the Restricted Period,
your right to this RSU Award will be determined according to the terms in this
Section II.
A. General Rule. If your employment is terminated during the Restricted Period
for any reason other than those specified in the following paragraphs, this RSU
Award will be forfeited on the date your employment ends.
B. Separation. If your employment is terminated during the Restricted Period and
the Company determines that such termination resulted from the elimination of
your job or the sale of your subsidiary, division or joint venture, a pro rata
portion (based on the number of completed months held) will be distributed as
soon as possible after such separation date. The remainder will be forfeited on
the date your employment ends.
C. Retirement. If you terminate employment during the Restricted Period by
retirement (including early and disability retirement) (“Retirement”) on or
after the same day of the sixth month after the Grant Date, then this RSU Award
will continue and be distributable in accordance with its terms as if employment
had continued and will be distributed at the time active RSU Grantees receive
distributions with respect to this Restricted Period. If your Retirement occurs
before the same day of the sixth month after the Grant Date, then this RSU Award
will be forfeited on the date your employment ends.
D. Death. If you die during the Restricted Period, a pro rata portion of this
RSU Award (based on the number of completed months held) will be distributed to
your estate as soon as possible after your death.
E. Misconduct. If your employment is terminated as a result of your deliberate,
willful or gross misconduct, this RSU Award will be forfeited immediately upon
your receipt of notice of such termination.
F. Joint Venture. Employment with a joint venture or other entity in which the
Company has a significant business or ownership interest is not considered
termination of employment for purposes of this RSU Award. Such employment must
be approved by, and contiguous with employment by, the Company, as described
more fully in the Rules and Regulations. The terms set out in paragraphs A-E
above apply to this RSU Award while you are employed by the joint venture or
other entity.
III. TRANSFERABILITY
This RSU Award is not transferable and may not be assigned or otherwise
transferred.
This RSU Award is subject to the provisions of the 2007 Incentive Stock Plan and
the Rules and Regulations thereunder.

 